Filed 1/20/15 P. v. Sanchez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H041119
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. 214502)

         v.

MIGUEL SANCHEZ,

         Defendant and Appellant.



         Defendant Miguel Sanchez was charged by indictment1 filed in July 2013 with
theft or unauthorized use of a vehicle (Veh. Code, § 10851, subd. (a); count 19), and
buying or receiving a stolen motor vehicle (Pen. Code, § 496d;2 count 20). The
indictment further alleged that he committed the offenses for the benefit of, at the
direction of, and in association with a criminal street gang (§ 186.22, subd. (b)(1)(A)).
         In April 2014, defendant pleaded no contest to theft or unauthorized use of a
vehicle (Veh. Code, § 10851, subd. (a)), and admitted that he committed the offense for
the benefit of, at the direction of, and in association with a criminal street gang (§ 186.22,
subd. (b)(1)(A)). Defendant entered his plea and admission with the understanding that


         1
         The indictment also alleged charges against several codefendants, who are not
parties to this appeal.
       2
         All further statutory references are to the Penal Code unless otherwise indicated.
he would receive probation with various conditions, including six months to one year in
county jail. The remaining count for buying or receiving a stolen motor vehicle (§ 496d)
was taken under submission for dismissal at the time of sentencing. The probation
officer subsequently prepared a waived referral memorandum and recommended certain
conditions of probation.3
       The sentencing hearing was held on May 16, 2014. Defendant objected to five of
the recommended probation conditions on the grounds that they were not “within the
lawful bounds of probation orders” and that “they exceed the law . . . .” Generally, the
five probation conditions prohibit defendant from remaining in an area that he knows to
be an area of gang-related activity, prohibit him from knowingly being within 50 feet of
a school campus, prohibit him from being at a court proceeding under certain
circumstances, and require him to provide all passwords to any electronic devices within
his custody or control and to any social media sites. The trial court believed that the
probation conditions at issue “conform[ed]” with opinions from this court.
       The trial court ultimately suspended imposition of sentence and placed defendant
on probation for three years with various terms and conditions, including a seven-month
jail term, which was deemed served. The court ordered defendant to pay various fines
and fees and to register pursuant to section 186.30. The court also announced it was
recommending to the California Department of Motor Vehicles that defendant’s driving
privileges be suspended (Veh. Code, § 13357). The remaining count for buying or
receiving a stolen motor vehicle (§ 496d) was dismissed.
       Defendant filed a timely notice of appeal and we appointed counsel to represent
him in this court. Appointed counsel has filed a brief in this court which states the case


       3
         The facts underlying defendant’s offense are not contained in the record on
appeal, as defendant was convicted by plea and the waived referral memorandum
prepared by the probation officer contains only limited information from the victim
indicating that his vehicle was stolen.

                                             2
and facts but which raises no issues. We attempted to notify defendant of his right to
submit written argument in his own behalf within 30 days, by mailing the notification
to his last known address, the county jail, on October 24, 2014, but the notification was
returned as defendant was no longer in custody. Pursuant to People v. Wende (1979)
25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th 106, we have reviewed the entire
record and have concluded that there is no arguable issue on appeal.
       The judgment (order of probation) is affirmed.




                                             3
                                    ____________________________________
                                    BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




_________________________________
     MIHARA, J.




_________________________________
     MÁRQUEZ, J.